Citation Nr: 0012769	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1977.  The veteran had subsequent National Guard service, 
also served a period of active duty service from February 
1991 to June 1991, and had active duty training from January 
15, 1995 to January 28, 1995.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated January 1998 by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.  



REMAND

The veteran contends that he currently manifests an asthmatic 
or 'obstructive defect' in his lungs that is due to his 
period of active duty training in Panama, from January 15, 
1995 to January 28, 1995.  Emergency care and treatment 
records, dated January 1995, assess "Acute Bronchitis", 
probable viral disease of the lung and bronchitis, and 
"acute bronchitis, [illegible] cough, prob[ably] reflux".  

Private treatment records are also of record.  A treatment 
note dated January 30, 1995, reveals that the veteran's lungs 
were clear, the examiner noted atypical pneumonitis, and 
listed an impression of a cough secondary to a trip to 
Panama.  Subsequent treatment notes show that the veteran was 
repeatedly seen, and was eventually diagnosed with asthma, in 
a February 1997 record. 

A private pulmonary function report, dated February 6, 1997, 
is also of record.  However, we note that the bottom portion 
of the impression appears to have been cut off in 
photocopying.  Additionally, we note that at the November 
1997 VA examination, the veteran reported that he had four 
chest x-rays performed in the last two years, three in 
Panama, and one by his private physician.  Our review of the 
claims folder shows that one x-ray report is of record.  In 
addition, copies of the veteran's SMRs from his period of 
active duty training in Panama appeared to have been 
submitted by him, as they are highlighted.  A complete copy 
of the veteran's SMRs should be obtained before further 
appellate determination.

Finally, a letter from the veteran's private physician is 
dated April 1998.  It reveals that the veteran was seen in 
"1995, after he returned from Panama with the military, [and 
that] he came to me complaining of shortness of breath, 
wheezing and trouble breathing after physical exertion.  He 
stated [that] this all started while in Panama and [that he] 
sought medical attention in the Emergency Room there.  I sent 
him for pulmonary function tests which confirmed that he does 
now suffer from asthma." 

We believe that clarification would be helpful prior to 
further appellate consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a complete 
official copy of the veteran's SMRs from 
his January 1995 period of active duty 
training in Panama, and associate them 
with the claims file.  

2.  The RO should ask the veteran to 
provide a complete copy of the February 
6, 1997 Northern Hospital Center 
Pulmonary Function report, including the 
impression section of the report, and ask 
him to provide a copies of all private 
chest x-ray reports.  

3.  After this evidence has been 
associated with the veteran's claims 
file, or the veteran has been provided 
with a reasonable period of time within 
which to respond thereto, the RO should 
schedule a records review, with a 
specialist in pulmonary medicine.  
Specifically, the examiner should review 
the claims file and indicate whether the 
veteran's asthma began in, or is related 
to, his active duty training in Panama, 
or whether his symptoms are unrelated to 
his current diagnosis.  

4.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




